Stephens, J.
Where a policy of insurance is for a term only, and at a designated premium per month for such other periods as may be provided for in agreements of renewal, and provides that “the acceptance of any renewal premium shall be optional with” the insurer, the insured has no contract right to a renewal of the policy beyond the term originally stated, and can not renew it beyond the expiration of any renewal period which may have been agreed upon, by a payment in advance of the monthly premium, although made in accordance with the provisions of the policy, where the insurer refuses payment, returns the money, and refuses to renew the policy. A failure of the insurer in such a case to accept the payment and to renew the policy does not amount to a repudiation or violation of the contract of insurance. The insured, therefore, has no right of action against the insurer for a breach of the contract. The petition, in a suit by the insured, against the insurer, to recover all the premiums paid, upon the ground that the insurer, in failing to accept the renewal premum tendered, had repudiated the entire contract, to the plaintiff’s damage in the amount sued for, failed to set out a cause *360of action, and the general demurrer thereto was properly sustained. National Life & Accident Ins. Co. v. Chastain, 46 Ga. App. 842 (169 S. E. 380).
Decided January 29, 1934.
J. E. Craig miles, A. M. Lacy, for plaintiff.
Titus & Delde, for defendant.

Judgment affirmed.


Jenkins, P. J., and Sutton, J., concur.